DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Acknowledgement of preliminary amendment dated 01/22/2020 amending the specification for minor typographical informalities. 
Domestic Benefit
Present application 16/632,919 filed 01/22/2020 is a national stage entry of PCT/CN2019/123980 with international filing date of 12/09/2019.
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 201910773828.3 filed in China on 08/21/2019) have been received as of 01/22/2020 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement (IDS)
The information disclosure statement submitted on 10/03/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.  
Drawings
The drawings are objected to because Figures 2-4 that are all located on same page are blurry and difficult to read. Please provide clarity. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
-- DISPLAY PANEL WITH BENDABLE EDGE PORTION AND DISPLAY DEVICE INCLUDING DISPLAY PANEL THEREOF --.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-17 and 20 are rejected under 35 U.S.C. 103 as being obvious over WO 2020/118931 A1 to Feng from PCT/CN2019/077881 with translation provided by national stage application US 2021/0384230 A1. 
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding independent claim 1, Feng teaches a display panel (see title), comprising:
a substrate layer 100 (“flexible substrate”; Figures 1-10; paragraph 0038);
a thin film transistor (TFT) layer (see paragraph 0041: there is tft layer), wherein the TFT layer is disposed on (i.e., see paragraphs 0041-0047) the substrate layer 100, and a bending region 120a (“bending path”; Figures 1-10; paragraph 0038) is disposed on at least one side (see all Figures) of the substrate layer 100 near the TFT layer (i.e., the TFTs are located at the intersections of 140 and 130);
a gate on array (GOA) drive circuit 150 (“gate driving circuitry”; Figures 1-10; paragraph 0051), wherein the GOA drive circuit 150 is disposed on the substrate layer 100 and is disposed beside at least one side of the TFT layer (as illustrated in Figures), and the bending region 120a is disposed between the GOA drive circuit 150 and the TFT layer (i.e., the TFTs are located at the intersections of 140 and 130); and
an auxiliary circuit (i.e., 140 is the scan line+110 is the Vss layer; refer to paragraphs 0041 and 0048 and 0051, and Figure 7), wherein the auxiliary circuit 140+110 is disposed on the substrate layer 100 and is disposed correspondingly to the bending region (i.e., 140+110 crosses over 120a); and
wherein the GOA drive circuit 150 is connected to a gate wire of the TFT layer by the auxiliary circuit (refer to paragraphs 0041 and 0051: the scan line 140 is connected to the gate of the tft and the scan line 140 is connected to 150).
Regarding claim 2, Feng teaches wherein the substrate layer (i.e., as further defined, infra) comprises a substrate 100 and a first insulating layer 12+14 (“insulation layer”+ “insulation layer”; Figures 1-20; paragraph 0055) which are sequentially stacked (i.e., as illustrated 100 then 12+14); and
a side of the substrate layer 100+12+14 near the auxiliary circuit 140 is provided with a plurality of first notches1 121, and the first notches 121 are defined in the first insulating layer 12+14 in the bending region 120a.
Regarding claim 3, Feng teaches wherein the auxiliary circuit 140+110 is disposed along a surface of the substrate layer 100 and inner surfaces of the first notches (i.e., 110 is over the notches 121).
Regarding claim 4, Feng teaches wherein the substrate layer (i.e., as further defined, infra) comprises a substrate 100 and a first insulating layer 12+14 (“insulation layer”+ “insulation layer”; Figures 1-20; paragraph 0055) which are sequentially stacked (i.e., as illustrated 100 then 12+14);
a side of the substrate layer 100+12+14 near the auxiliary circuit 140+110 is provided with a second notch2  121, and the second notch 121 is defined in the first insulating layer 12+14 in the bending region 120a; and
the second notch 121 is filled with an organic layer (i.e., as made clear throughout specification number 121 is an organic layer).
Regarding claim 5, Feng teaches wherein the auxiliary circuit 140+110 is disposed along a surface of the substrate layer 100 and a surface of the organic layer (i.e., in either embodiment: 140 touches 120 that is in 12 OR 110 touches 121).
Regarding claim 6, Feng teaches wherein the auxiliary circuit 140+ 110 comprises a plurality of auxiliary circuit wires 150+110 connected to the GOA drive circuit and the gate wire of the TFT layer (i.e., as explained, supra, in claim 1 rejection); and
the auxiliary circuit wires 140+110 in the bending region 120a are arranged in wires with a single row of holes, wires with multiple rows of holes, wavy wires (i.e., as illustrated in Figures 5 and 7 110 is wavy), or bent wires.
Regarding claim 7, Feng teaches a voltage source supply (VSS) wire 110 (i.e., for claims 7-10 the auxiliary circuit is only 140 without loss of anticipated with respect to claim 1), wherein the VSS wire 110 is disposed correspondingly to the bending region 120a (i.e., see Figures 5 and 7), and a second insulating layer 12 is disposed between the VSS wire 110 and the auxiliary circuit 140 (i.e., see Figure 7).
Regarding claim 10, Feng teaches wherein the VSS wire 110 is arranged in a wire with a single row of holes, a wire with multiple rows of holes, a wavy wire (see Figures 5 and 7: 110 is wavy), or a bent wire.
	With respect to claims 11-17 and 20 please refer to claims rejections 1-7 and 10, respectively. The only difference appears to be that a display panel is part of a display device such that Feng teaches in paragraphs 0062-0063 of a display device that has lighting.
Note on Allowable Subject Matter
It appears that Applicant may structurally overcome Feng’s Figures 5 and 7 notches with respect to better defining the location of the auxiliary-circuit/scan-lines (140 of Fang) and/or with respect to the Vss lines (110 of Feng).   


Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and intervening claim 7.
	Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, a planarization layer, wherein the planarization layer covers the TFT layer, the VSS wire, and the substrate layer, and a through hole is defined on the planarization layer and exposes the VSS wire; an anode layer, wherein the anode layer is disposed on the planarization layer and is connected to the VSS wire by the through hole; and a cathode layer, wherein the cathode layer is disposed on the anode layer and is connected to the anode layer.
Claim 9 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 9, wherein the display panel further comprises: a planarization layer, wherein the planarization layer covers the TFT layer, the VSS wire, and the substrate layer, and a through hole is defined on the planarization layer and exposes the VSS wire; and a cathode layer, wherein the cathode layer is disposed on the planarization layer and is connected to the VSS wire by the through hole.
	It is noted that IDS provided CN109887973 shows a pixel that has the anode and cathode and light emitting layer however it appears that it would be impermissible hindsight to restructure the different layers of Feng to provide the location of the pixel with the IDS provided CN109887973. 
Claims 18-19 are objected to as being dependent upon a rejected base claim 11, but would be allowable if rewritten in independent form including all of the limitations of the base claim 11 and intervening claim 17.
	Claim 18 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 18, a planarization layer, wherein the planarization layer covers the TFT layer, the VSS wire, and the substrate layer, and a through hole is defined on the planarization layer and exposes the VSS wire; an anode layer, wherein the anode layer is disposed on the planarization layer and is connected to the VSS wire by the through hole; and a cathode layer, wherein the cathode layer is disposed on the anode layer and is connected to the anode layer.
Claim 19 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 19, wherein the display panel further comprises: a planarization layer, wherein the planarization layer covers the TFT layer, the VSS wire, and the substrate layer, and a through hole is defined on the planarization layer and exposes the VSS wire; and a cathode layer, wherein the cathode layer is disposed on the planarization layer and is connected to the VSS wire by the through hole.
	It is noted that IDS provided CN109887973 shows a pixel that has the anode and cathode and light emitting layer however it appears that it would be impermissible hindsight to restructure the different layers of Feng to provide the location of the pixel with the IDS provided CN109887973. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
17 December, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        





    
        
            
        
            
    

    
        1 It is noted that in a different view of an embodiment with respect to claim 2, the notch may be considered 120 that is an organic insulating elastic layer that is inside number 12. 
        2 It is noted that in a different view of an embodiment with respect to claim 4, the notch may be considered 120 that is an organic insulating elastic layer that is inside number 12.